VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06094-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM June 24, 2016 BY EDGARLINK Kimberly Browning, Esq. U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Separate Account B of Voya Insurance and Annuity Company Post-Effective Amendment No. 27 to Registration Statement on Form N-4 Prospectus Title: Voya Architect Variable Annuity File Nos.: 333-133944 and 811-05626 Dear Ms. Browning: On behalf of Voya Insurance and Annuity Company (the "Company") and its Separate Account B (the "Account") and under the Securities Act of 1933, as amended (the "1933 Act") and the Investment Company Act of 1940, as amended (the "1940 Act"), we are submitting for filing under Rule 485(a) of the 1933 Act, Post-Effective Amendment No. 27 to the Registration Statement on Form N-4 with respect to deferred combination variable and fixed annuity contracts (the “Contracts”) offered by the Company through the Account. The purpose of this filing is to add disclosure via supplement regarding a limited time Enhanced Annuitization Offer (the “Offer”) for Contracts with the Minimum Guaranteed Income Benefit Rider. We intend to make the Offer to eligible contract owners who purchased the Minimum Guaranteed Income Benefit Rider with Form Number GA-RA-1047(10/02) (the “MGIB Rider”). Contract owners that choose to accept the Offer will have their MGIB Benefit Base, which is used to determine annuity payments under the MGIB Rider, enhanced by a certain percentage. The Offer does not enhance a contract owner’s cash surrender value in exchange for surrendering the Contract. Please note that information within brackets in the Offer supplement is subject to change but will be finalized, and the brackets removed, in the subsequent 485(b) filing to incorporate any comments that you may have. PLAN | INVEST | PROTECT Voya Logo U.S. Securities Exchange Commission Page Two It is proposed that this Registration Statement become effective on August 23, 2016. A copy of this Offer supplement, marked against the Offer supplement filed on and accepted by the SEC on April 21, 2016, (Accession No. 0000836687-16-000209) is being sent to you under separate cover. If you have any questions, please call me at 860-580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie PLAN | INVEST | PROTECT Voya Logo
